Read, C. J.
This is a motion to quash a writ of error upon the ground of the Statute of 9 & 10 Will. Ill, but the proceedings are not to be considered under that statute. The form of the rule of reference, exclusive of the form prescribed by the Statute, which not having been observed, is proof of this. The Statute is generally a declaration of the common law, but contains some new provisions. Awards at common law are in suits referred, which had previously depended in court; the provisions of the Statute do not extend to cases not referred according, to the form it directs; by this agreement to refer, judgment is to be rendered on the award, not so is references under the Statute. Error lies in all cases where judgment is to be given by an inferior court (of record). The practice of reference by amicable actions has been much abused. If a case be referred not within the Act of Assembly, it is not entitled to the remedy of it. Such are ejectment, trespass [-]1; these are at common law. *13Amicable actions by long course of practice are to be considered within the Act, 1 Del.Laws [163]. They are attended by judgment and execution, and therefore are proper subjects of writs [of] error.
Rule discharged.

 Blank in manuscript.